Name: Decision of the EEA Joint Committee No 188/1999 of 17 December 1999 amending Protocol 4 to the EEA Agreement on rules of origin
 Type: Decision
 Subject Matter: tariff policy;  international trade;  European construction;  agri-foodstuffs;  industrial structures and policy
 Date Published: 2001-03-15

 Avis juridique important|21999D0188Decision of the EEA Joint Committee No 188/1999 of 17 December 1999 amending Protocol 4 to the EEA Agreement on rules of origin Official Journal L 074 , 15/03/2001 P. 0020 - 0023Decision of the EEA Joint CommitteeNo 188/1999of 17 December 1999amending Protocol 4 to the EEA Agreement on rules of originTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Protocol 4 to the Agreement was amended by Decision No 45/1999 of the EEA Joint Committee of 26 March 1999(1).(2) The definition of the term "originating products" needs to be amended to ensure the proper operation of the extended system of cumulation which permits the use of materials originating in the European Community, Poland, Hungary, the Czech Republic, the Slovak Republic, Bulgaria, Romania, Latvia, Lithuania, Estonia, Slovenia, Turkey, the European Economic Area (hereinafter referred to as the "EEA"), Iceland, Norway and Switzerland.(3) It would seem advisable to revise the Articles concerning the amounts in order fully to take into consideration the entry into force of the euro.(4) To take account of changes in processing techniques and shortages of certain raw materials, some corrections must be made to the list of working and processing requirements which non-originating materials have to fulfil to qualify for originating status,HAS DECIDED AS FOLLOWS:Article 1Protocol 4 to the Agreement is hereby amended as follows:1. in Articles 20 and 25, the word "ECU" shall be replaced by "EUR";2. Article 30 shall be replaced by the following:"Article 30Amounts expressed in euro1. Amounts in the national currency of the exporting country equivalent to the amounts expressed in euro shall be fixed by the exporting country and communicated to the other Contracting Parties through the European Commission.2. When the amounts exceed the corresponding amounts fixed by the importing country, the latter shall accept them if the products are invoiced in the currency of the exporting country. When the products are invoiced in the currency of another Contracting Party or a country referred to in Article 3, the importing country shall recognise the amount notified by the country concerned.3. The amounts to be used in any given national currency shall be the equivalent in that national currency of the amounts expressed in euro as at the first working day of October 1999.4. The amounts expressed in euro and their equivalents in the national currencies of EC Member States and EFTA States shall be reviewed by the EEA Joint Committee at the request of the Contracting Parties. When carrying out this review, the EEA Joint Committee shall ensure that there will be no decrease in the amounts to be used in any national currency and shall furthermore consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euro."3. Annex II shall be amended as follows:(a) the entry for HS heading 1904 shall be replaced by:">TABLE>"(b) the entry for HS heading 2207 shall be replaced by:">TABLE>"(c) the entry for HS Chapter 57 shall be replaced by:">TABLE>"(d) the entry for HS heading 8401 shall be replaced by:">TABLE>"(e) the following shall be inserted between the entries for HS heading 9606 and 9612:">TABLE>"Article 2This Decision shall enter into force on 1 January 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 266, 19.10.2000, p. 53.